Dear Ms. Haddock:
You requested the opinion of this office as to the authority of the Allen Parish Tourist Commission (the "Tourist Commission") to expend funds in the actual production of events as opposed to promotion of events.
The Allen Parish Tourist Commission is a body politic and corporate and a political subdivision of the state of Louisiana (La. R.S. 33:4574(A)(2)(c)), charged with the promotion of tourism within Allen Parish (La. R.S. 33:4574(B)). It has the power to sue and be sued, to accept grants or donations of every type, to make capital improvements for the purpose of obtaining federal funds, to do all things necessary for the promotion and the advertisement and publication of information relating to tourist attractions in Allen Parish. La. R.S. 33:4574(E).
It is the opinion of this office that there is a distinction between promotion of tourism through promotion of tourist attractions and advertising and publishing information relating to those attractions and producing or creating tourist attractions. This distinction is evidenced by the prohibition against the Tourist Commission engaging in activities which would result in competition with local retail businesses or enterprises found at La. R.S. 33:4574(E).
The distinction is not always easily determined and is best made by the Tourist Commission as a whole on a case-by-case basis. In your letter, you provided examples that may be helpful in providing guidance. One example was production of radio shows promoting attractions in Allen Parish. Such activity seems clearly to fall within the scope of "advertisement and publication of information relating to tourist attractions." Another example you provided was the purchase of canoes so a canoe race could be held. Here the event would be the canoe race, which would not occur unless the Tourist Commission supplied the canoes. Consequently, the Tourist Commission would be involved in creating the event, not just promoting it. Another example you provided, purchasing Christmas lights and letting area communities use them, presents a more difficult question. While the lights may draw sightseers into the Parish and thus, in a sense promote tourism, the lights themselves constitute a "tourist attraction." As you can see, the distinction in this case becomes somewhat blurred. The Tourist Commission should make the determination as to whether the primary purpose of such displays would be to promote tourism by dissemination of information about area attractions or to be a tourist attraction in and of itself.
We trust this opinion provides you with the necessary information to satisfy your query.
Should you have further questions, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ RANDALL A. KARR ASSISTANT ATTORNEY GENERAL
RPI/RAK/dra